Citation Nr: 1760586	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO. 14-11 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1. Entitlement to service connection for right lower extremity peripheral neuropathy.

2. Entitlement to service connection for left lower extremity peripheral neuropathy.


REMAND

The appellant is a veteran (the Veteran) who had active duty service from June 1971 to January 1973. He served in The Republic of Vietnam from January 5, 1972 to December 19, 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the RO in Denver, Colorado.

In July 2017, the Veteran and his friend presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). A transcript of the hearing is associated with the claims file. The Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. 38 C.F.R. § 3.103 (2017).

The Veteran also initiated an appeal of the rating for bilateral hearing loss; however, on the VA Form 9 (Appeal to Board of Veterans' Appeals), he specified that he had read the Statement of the Case and only wished to appeal the peripheral neuropathy service connection issues. Accordingly, a hearing loss rating issue is not before the Board. 

The Board acknowledges that the Veteran disagreed with the denial of service connection for skin cancer of the right ear, bilateral upper extremity peripheral neuropathy, and sleep apnea. He was notified of the RO's decision on March 4, 2016. A Statement of the Case was sent to him in June 28, 2017. He did not perfect the appeal within the period specified in the letter accompanying the Statement of the Case. Accordingly, the Board does not have jurisdiction over those claims.

The Veteran is confirmed to have served in The Republic of Vietnam and is presumed to have been exposed to herbicide agents. 38 C.F.R. § 3.307(a)(6)(iii). The Veteran has been diagnosed with bilateral peripheral neuropathy of the upper and lower extremities. The current appeal addresses only the lower extremities. It does not appear that he has the particular type of peripheral neuropathy specified in VA regulations as presumed to be associated with exposure to herbicide agents, see 38 C.F.R. § 3.309(e) (specifying early-onset peripheral neuropathy), and see 38 CFR 3.307 (a)(6)(ii) (establishing that early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service). However, service connection may still be established by an opinion relating the particular type of peripheral neuropathy present in this case to in injury or disease in service, to include exposure to herbicide agents. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The RO scheduled a VA examination in this case. The August 2011 examination report notes that: "The condition has existed since 1/1973." This is apparently a restatement of the Veteran's account, although this is not entirely clear. Neurological examination was essentially normal. The report states: "There is no specific peripheral nerve identified as the claimant presents with generalized neuropathy; but the peripheral nerve examination revealed neuralgia. There is sensory dysfunction demonstrated by decreased sensation over the bilateral hands and bilateral feet." The diagnosis rendered was "Toxin-Related Peripheral Neuropathy of the Bilateral Upper and Lower extremities." The most likely peripheral nerve involved was "generalized neuropathy." The subjective factors were numbness, tingling, abnormal sensation, pain and weakness. The objective factor was "sensory dysfunction of the bilateral upper and lower extremity over generalized nerve distribution." The etiology of the peripheral nerve disease was described as "toxin damage." 

The Board finds that the August 2011 examination is inadequate. The ambiguous nature of the findings is manifest from the reaction to them. The RO interpreted the report as against a relationship between peripheral neuropathy and service. The Veteran interprets it as favorable to this relationship. The report provides a clear diagnosis of a disability. Moreover, it relates the disability to unidentified toxin damage. However, it does not clearly address whether the Veteran's presumed exposure to herbicide agents in Vietnam is the "toxin" and is therefore the cause of the diagnosed disability. It is also not clear whether the statement "The condition has existed since 1/1973" is a finding of the examiner or a restatement of the Veteran's account. If a finding of the examiner, this could be an alternative basis for granting the claim. However, the Veteran was discharged on January 3, 1973. Therefore, a more definitive finding is needed. 

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).



The Board also notes that the record as a whole is unclear as to the particular type of peripheral neuropathy the Veteran has. In addition to the August 2011 diagnosis of "toxin damage", a July 2, 2015, VA Primary Care Note questions whether the neuropathy is alcohol related (VBMS record 01/26/2016 at 44). A June 5, 2014, Orthotics Consult refers to the disease as "idiopathic peripheral neuropathy" indicating that the cause is not known (VBMS record 01/26/2016 at 162). 

Due to the inadequacy of the August 2011 examination and opinion, and to clarify a general ambiguity in the record as to the particular type of neuropathy present in this case, and its etiology, the Board finds that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified. 

2. Schedule an appropriate VA examination to determine the nature and etiology of his lower extremity peripheral neuropathy. The relevant documents in the claims file should be made available to the VA examiner.

After conducting any indicated testing, the examiner is asked to offer an appropriate diagnosis for the Veteran's lower extremity neurological symptoms. The examiner is directed to consider the Veteran's reported history of symptoms. The Veteran is presumed to have been exposed to herbicide agents, such as Agent Orange. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed lower extremity neurological disorder is causally or etiologically related to the Veteran's active service, to include exposure to herbicide agents therein. 


Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 







						[CONTINUED ON NEXT PAGE]
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2017).





- 6 -

